Opinion by
Keller, J.,
These appeals raise precisely the same questions that were passed upon in the opinion filed this day in the Borough of Lansdowne et al. v. Public Service Commission. The only difference between the cases is that in the present appeals, no stipulation was specially filed by the appellants as to the valuation and rate of return, gross and net revenues and operating expenses of the Springfield Consolidated Water Company. If the appeals are to be considered as if such a stipulation had been filed, the same disposition of these appeals should be made as in the case of the Borough of Lansdowne. Without such a stipulation, the record is incomplete because the testimony and exhibits have not been printed in full in the appellants’ paper-book or appendix, and there is, therefore, nothing before this court by which we can determine whether the order of the commission is unreasonable and not in conformity with law. In either event, the appeals will have to be dismissed.
Appeals dismissed at the costs of the appellants.